 In theMattel of LANSDOWNE STEEL AND IRONCOMPANY, GADSDEN,ALA, andINTERNATIONAL BROTHERHOOD of ELECTRICAL WORKERS,LOCAL #136IntheMatter of LANSDOWNE STEEL AND IRON COMPANYandIN-TERNATIONAL ASSOCIATION OF MACHINISTS, LODGE#1301In the Matter of LANSDOWNE STEEL AND IRON COMPANYandIN-TERNATIONAL BROTHERHOOD OF BLACKSMITHS, DROP FORGERS ANDHELPERS, LOCAL #633Cases Nos. R-3950, R-3951, and R-395. , respectively -Decided July9, 19,12Jurisdiction.ordnance manufactuimg industryInvestigation and Certification of Representatives:existence of question re-quest that certification be obtained, elections necessaryUnits Appropriate for Collective Bargaining:(1) all electrical workers engagedin construction, maintenance and operation of electrical equipment and appa-ratus, elects is overhead crane operators, and elects is tractor operators, with'specified inclusions and exclusions, (2) all machinists, machinists' helpers,machinists' apprentices,machine operators, machine and maintenance em-ployees and helpers, mil iwuughts and helpers, tool and die makers, machine toolgrinders, welders and burners, working foremen, lead men, and gas poweredtractor operators with specified exclusions, (3) all heat treating departmentemployees and helpers, and forge shop employees, with specified inclusions andexclusions-stipulations as toHood, Inter, Martin ct Suttle by Mr 0 R HoodandMr J CInter,of Gadsden, Ala, for the Company.Mr Hugh W Brownand MrJ R. May,of Birmingham, Ala, forthe I.B E W.Mr J C. McGlon,ofWashington, D C, for the MachinistsMr. Harry Bay/es,of Chicago, Ill , for the BlacksmithsMr Charles W Schneider,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly Bled by International Brotherhood ofElectricalWorkers, Local #136, International Association of Ma-chinists,Lodge #1301, International Brotherhood of Blacksmiths,42 N L R B, No 5-4243 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrop Forgers and Helpers, Local #633, herein called respectivelythe I B E W, the Machinists, and the Blacksmiths, alleging thatquestions affecting commerce had arisen concerning the representa-tion of employees of Lansdowne Steel and Lou Company, Gadsden,Alabama, heiein called the Company, the National Labor RelationsBoard provided for an appi opriate heai ing- upon due notice beforeThomas H Ramsey, Trial Examiner Said hearing was held atGadsden, Alabama, en June 17, 1942The Company, the I B. E W ,the Machinists, and the Blacksmiths, appeared and paiticipated 1Allparties were afforded opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmedUpon the entire record in the case the Boai d makes the following :'FINDINGS OF FACTITHE BUSINESSOF THE COMPANYLansdowne Steel and Iron Company is a Pennsylvania coipora-tion opeiating plants at Gadsden, Alabama, and Moiton, Pennsyl-vaniaThe present pioceeding involves only the Gadsden, Alabama.plantThe Gadsden plant, which is opeiated by the Company but ownedby the United States Government, is engaged in the manufacture ofshells for war puiposesTwenty-five peicent of the raw materialsused at Gadsden, consisting of billet steel, copper bands, and naturalgas, issecured fiom sources outside the State of AlabamaSubstan-tially all the finished shells pioduced at Gadsden are shipped topoints outside the State of AlabamaThe Company admits thatfor the purpose of these proceedings it is engaged in commeice withinthe meaning of the National Labor Relations ActIITHE ORGANIZATIONSINVOL\ EDInternational Brotherhood of Electiical Workers, Local #136, In-ternationalAssociation of Machinists, Lodge #1301, and Interna-tional Brotherhood of Blacksmiths, Drop Forgers and Helpers, Lo-cal#633, are labor organizations affiliated with the American Fed-eration of Labor, admitting to membership employees of the Com-panyIIITHE QUESTION CONCLRNING REPRESENTATIONThe parties stipulated that on or about April 29, 1942, each of thelabor organizations involved requested recognition of the Companyi Steel Workers Organizing Committee (C I 0 ) although served with due notice, did notappear LANSDOWNE STEEL AND IRON COMPANY-245as exclusive baigainuig representative in the unit which the particu-lar union alleges to be appropriate, and that the Company requestedthat the organizations be certified by the BoardA report of a Field Examiner for the Board, introduced into evi-dence at the hearing; indicates that each of the labor organizationsrepresents a substantial number of employees in the unit with whichit is concerned 2We find that questions affecting commerce have arisen within themeaning of Section 9 (c) and Section 2 (6) and (7) of the ActIV THE APPROPRIATE UNITWe find, in accordance with stipulations of the parties, that eachof the following groups of the Company's employees at the Gadsdenplant constitutes a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act1All electrical workers engaged in construction, maintenance, andoperation of electrical equipment and apparatus, electric overheadcrane operators, electric -tractor operators, including working fore-men, but excluding office and clerical employees, executives, generalsuperintendent, shop superintendent, laborers, guards, watchmen, su-pervisory employees having authority to hire or discharge or author-ity to remove employees from service, and employees not specificallyincluded 32 All machinists, machinists' helpers, machinists' apprentices, ma-chine operators, better known as production workers, machine andmaintenance employees and helpers, millwrights and helpers, tool anddiemakers, machine tool grinders, welders and burners, workingforemen, lead men, and gas powered tractor operators, excluding officeand clerical employees, executives, general superintendent, shop su-perintendent, laboiers, guards, watchmen, supervisory employees withauthority to hue or discharge or authority to remove employees fromservice, and employees not specifically included 4-'The I B E W submitted to the Field Examiner 33 membership and designationcards, dated from March to May 1942, and 5 current dues receiptsAll the membershipand designation cards bear apparently genuine original signaturesAll the names onthe dues receipts and the signatures on the cards are the names of persons on theCompany's May 16, 1942, pay roll, listing 39 persons within the I B E W unitThe Machinists submitted to the Field Examiner 103 designation cards all bearingapparently genuine original signatures and dated in May 1942One hundred two of thesignatures are the names of persons on the Company's May 16, 1942, pay roll,listing 370persons within the Machinists unitThe Blacksmiths submitted to the field Examiner 215 designation cards, 20 undated,the remainder dated in April and May 1942All bore apparently genuine original signa-tures, of which 200 were the names of persons on the Company's May 16, 1942, payroll,listing 358 persons within the Blacksmiths unit3The I B E W unit'The Machinists unit 246DECISIONS OF NATIONAL -LABOR -RELATIONS --BOARD-3All heat treating department employees and helpers, forge shopemployees, including heaters, press operators and helpers, -shell in-spectors in the forge and heat treating department, furnace lead men,breakers and helpers, excluding office and clerical employees, execu-tives, general superintendent, shop superintendent, laborers, guards,watchmen, supervisory employees having authority to hire or dis-charge or authority to remove employees from service, and employeesnot specifically included,'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forthin the DirectionDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested,in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bar gaining with Lansdowne Steeland Iron Company, Gadsden, Alabama, elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Elections, under the directionand supervision of the Regional Director for the Tenth Region,among the employees of the Company in the units found to be appro-priate in Section IV, above, who weie employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during such pay-roll periodbecause they were Ill or on vacation or In the active military seivucor training of the United States, or temporarily laid off, but exclud-ing any who have since quit or been discharged for cause, as follows1Among the employees in the unit found appropriate in SectionIV, Subsection 1, 'above, to determine whether or not they desire tobe represented for the purposes of collective bargaining by Inter-national Brotherhood of ElectiicalWorkers, Local #136, affiliatedwith the American Federation of Labor.5The Blacksmiths unit LANSDOWNESTEELAND IRON COMPANY2472.Among the employees in the unit found appropriate in SectionIV, Subsection 2, above, to determine whether or not they desire tobe represented for the purposes of collective bargaining by Inter-national Association of Machinists, Lodge #1301, affiliated with theAmerican Federation of Labor3.Among the employees in the unit found appropriate in SectionIV, Subsection 3, above, to determine whether or not they desire tobe represented for the purposes of collective bargaining by Inter-national Brotherhood of Blacksmiths, Drop Forgers and Helpers,Local #633, affiliated with the American Federation of Labor.